Citation Nr: 0940274	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-31 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus, currently evaluated 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1964 to July 1968.  Service in Vietnam is 
indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which the RO granted the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus and assigned a 
10 percent disability rating.  The Veteran disagreed with the 
assigned disability rating and subsequently perfected an 
appeal as to this issue.

Issues not on appeal

In the above-referenced February 2006 rating decision, the RO 
awarded the Veteran separate service connection for diabetic 
retinopathy and assigned a noncompensable (zero percent) 
disability rating therefor.  The RO also denied the Veteran's 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  The Veteran initiated, but did not 
perfect, an appeal as to those issues, because he did not 
list those issues on his  September 2006 substantive appeal 
(VA Form 9).  
See 38 C.F.R. § 20.202 (2008) [if a SOC lists several issues, 
the substantive appeal must either indicate that the appeal 
is being perfected as to all issues or must specifically 
identify the issues being appealed].

The Veteran's representative has since filed a March 2008 
statement [in lieu of VA Form 1-646], and an October 2009 
Appellant's Brief indicating only one issue currently on 
appeal; namely, the Veteran's above referenced increased 
rating claim for his service-connected diabetes mellitus.  
Accordingly, those issues will be discussed no further.  

Also in February 2006, the RO denied the Veteran's claim for 
an increased disability rating for his service-connected left 
first finger disability; and service connection claims for 
arthritis of the left hand, hearing loss, and hepatitis C.  
The Veteran disagreed in September 2006, and the RO issued 
statements of the case as to these issues in January 2007 and 
July 2007.  The Veteran has not filed a substantive appeal as 
to those issues.  Finally, the RO denied the Veteran's claim 
of entitlement to service connection for tinnitus in the 
February 2006 rating decision.  To the Board's knowledge, the 
Veteran has not disagreed with that decision.  Accordingly, 
those issues, too, are not in appellate status.  See Archbold 
v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Referred issues

The Veteran raised a claim of entitlement to VA Vocational 
Rehabilitation benefits and a claim for a total rating based 
on individual unemployability due to service-connected 
disability (TDIU) on page 5 of his March 2006 NOD.   Those 
claims have not yet been adjudicated by the RO.  Accordingly, 
the claims are referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's type II diabetes mellitus does not require use 
of insulin or an oral hypoglycemic agent.

2.  The competent medical evidence of record does not 
indicate that the Veteran's service-connected diabetes 
mellitus is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.




CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased disability 
rating for type II diabetes mellitus are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to a disability rating greater 
than 10 percent for his service-connected diabetes mellitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Veteran was informed of the evidentiary requirements to 
substantiate a claim for an increased disability rating in 
letters from the RO dated November 3, 2004 and October 1, 
2007 including evidence showing that "your service-connected 
condition has gotten worse."

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
November 2004 and October 2007 letters.  Specifically, the 
Veteran was advised in the letters that VA is responsible for 
obtaining relevant records from any Federal agency, to 
include VA Medical Centers or the Social Security 
Administration (SSA).  The letters also indicated that a VA 
medical examination would be scheduled if necessary to 
adjudicate his claim.  The letters additionally informed the 
Veteran that VA would make reasonable efforts to obtain 
evidence held by non-Federal agencies, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Included with 
each letter were copies of VA Form 21- 4142, Authorization 
and Consent to Release Information, and the letters asked 
that the Veteran complete this release so that VA could 
obtain records on his behalf.  

The November 2004 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]   See also the October 2007 VCAA letter, page 4.  

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the 
November 2004 letter, page 4, and in the October 2007 letter, 
page 2.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008], 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran was provided specific notice of the Dingess 
decision in an April 14, 2006 letter from the RO, as well as 
in the above-referenced October 2007 VCAA letter.  Each 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 and October 
2007 letters advised the Veteran as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 


The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007);    
see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.    See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed. Cir.).

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in February 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the April 2006 
Dingess letter and October 2007 letters, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  The Veteran's claim was readjudicated in a July 
2007 supplemental statement of the case (SSOC).       See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's post-service 
VA treatment records.  Additionally, the Veteran was provided 
with a VA examination in January 2006.  The report of this 
examination reflects that the VA examiner recorded the 
Veteran's current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  The Veteran and his representative have not 
contended otherwise.

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
Veteran declined to exercise his option for a personal 
hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The Veteran's diabetes mellitus is currently rated under 38 
C.F.R. § 4.119, Diagnostic Code 7913 [Diabetes mellitus].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue [diabetes mellitus], but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
[avoidance of strenuous occupational and recreational 
activities] with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.

Diabetes mellitus that is manageable by restricted diet alone 
is assigned a 
10 percent disability rating.  

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).

Analysis

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).

The Board will initially review the evidence to determine 
whether any additional separate disability ratings may be 
assigned.  This requires analysis of the severity of any 
identified complications of diabetes in order to ascertain 
whether such complications are compensable.

After a thorough physical examination and a review of the 
Veteran's medical history, the January 2006 VA examiner 
identified the presence of diabetic retinopathy "which is 
mild."  See the January 2006 VA examiner's report, page 3.  
As noted above, the RO has already separately awarded service 
connection for the Veteran's diabetic retinopathy under 
Diagnostic Code 6011.  See the RO's February 2006 rating 
decision.  

VA treatment records pertinently indicate that the Veteran 
had cataracts removed in 2004 and 2007 with lens replacement.  
See the Veteran's December 6, 2006 and March 27, 2007 VA 
treatment reports.  The medical evidence of record does not 
demonstrate that the Veteran's cataracts were a complication 
of his diabetes mellitus.  However, even if the Board were to 
assume a positive relationship, the cataracts would be rated 
noncompensably disabling.  Under Diagnostic Code 6027, 
postoperative cataracts where a replacement lens is present 
must be evaluated based on visual impairment.  The Veteran's 
December 6, 2006 VA Eye Outpatient Note indicated that the 
Veteran's corrected visual acuity was 20/20 in both eyes for 
distance, and 20/25 in one eye and 20/40 in the other for 
near-sightedness.  Under the rating schedule for Impairment 
of Visual Acuity outlined in 38 C.F.R. § 4.79, the Veteran's 
visual acuity scores are indicative of a noncompensable (zero 
percent) disability rating.  A separate disability rating for 
postoperative cataracts is not warranted.  
 
The January 2006 VA examiner also noted that the Veteran has 
both hyperlipidemia and erectile dysfunction.  Pertinently 
however, the examiner found that both of these conditions 
preceded the onset of the Veteran's diabetes, and are 
"unlikely secondary to diabetes."  See the January 2006 VA 
examiner's report [noting the onset of hyperlipidemia as far 
back as 2001, and that erectile dysfunction began when the 
Veteran started taking medication for hepatitis C "at least 
10 years ago"].  



The January 2006 VA examiner also determined upon examination 
that there was no evidence of peripheral neuropathy.  
Consistently, the medical records indicate that the Veteran 
has never been diagnosed with diabetic neuropathy; a March 
27, 2007 VA Outpatient Note specifically indicated a nonfocal 
neurological examination.  

Additionally, although the Veteran was noted to have elevated 
blood pressure at the January 2006 examination, no evidence 
in the record demonstrates that the Veteran's diabetes 
manifests in hypertension.  

The Veteran underwent a complete foot exam in March 2007, 
where pedal pulses and sensation were noted as "normal," 
"present," and "intact."  The Veteran's extremities showed 
no cyanosis, clubbing or edema.  See the March 27, 2007 VA 
Primary Care Physician Note and the Outpatient Note 
respectively.  

Further, the record fails to demonstrate that the Veteran's 
diabetes manifests in any renal dysfunction.  

In short, there is no complication of diabetes which requires 
a separate compensable rating, aside from the previously 
service-connected diabetic retinopathy.  The Board must now 
ascertain whether a disability rating greater than 10 percent 
can be awarded for the Veteran's diabetes mellitus by 
applying the schedular criteria.

As has been discussed in the law and regulations section 
above, in order for a 20 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin and restricted diet, or use of an oral hypoglycemic 
agent and a restricted diet.  These criteria are both 
conjunctive and disjunctive; that is, the Veteran's diabetes 
must require a restricted diet in addition to either insulin, 
or an oral hypoglycemic agent.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].

The Veteran's representative has argued that the Veteran's 
degree of disability more closely approximates the required 
criteria for assignment of the next higher evaluation, and 
that a higher rating should be assigned in accordance with 
38 C.F.R. § 4.7, which pertinently requires the assignment of 
the higher of two evaluations for a particular disability if 
the disability picture more nearly approximates the criteria 
required for that rating.  See the October 2, 2009 
Appellant's Brief, page 2;          see also 38 C.F.R. § 4.7 
(2008).  

The Court has recently commented upon the application of 
38 C.F.R. § 4.7 when rating disabilities under diagnostic 
codes that include "conjunctive" or "disjunctive" rating 
criteria, such as those listed above in Diagnostic Code 7913.  
More specifically, the Court noted that Diagnostic Code 7913 
[diabetes mellitus] involves "successive rating criteria," 
in that "the evaluation for each higher disability rating 
included the criteria of each lower disability rating, such 
that if a component was not met at any one level, the veteran 
could only be rated at the level that did not require the 
missing component."  See Tatum v. Shinseki, --- Vet.App. ---
-, 2009 WL 3068233 (Vet.App.) [citing Camacho v. Nicholson, 
21 Vet.App. 360 (2007).]   

The Court distinguished Diagnostic Code 7913's successive 
criteria from codes with non-successive criteria that also 
include conjunctive or disjunctive terminology, such as 
Diagnostic Code 7903 [hypothyroidism].  The Court pointed out 
that under Diagnostic Code 7903, a veteran could potentially 
establish all of the criteria required for a greater 
disability rating, without establishing any of the criteria 
for a lesser disability rating.  In essence, the Court held 
that when rating a disability under diagnostic codes that 
include non-successive rating criteria, 38 C.F.R. § 4.7 is 
implicated despite the inclusion of conjunctive or 
disjunctive language within each criterion.  [The Board 
acknowledges that Tatum is a non-precedential decision, but 
notes that a non-presidential decision may be cited "for any 
persuasiveness or reasoning it contains."  See Bethea v. 
Derwinski, 252, 254 (1992).]

In this case, because the rating criteria of Diagnostic Code 
7913 are cumulative and successive, that is, because a 
veteran cannot establish entitlement to a higher rating 
without manifesting symptomatology indicated in the lesser 
ratings, the conjunctive and disjunctive terminology used in 
each criterion is firm, and the provisions of 38 C.F.R. § 4.7 
are not implicated.  Accordingly, the Board need not 
determine whether the Veteran's diabetes manifests in 
symptomatology that "more nearly approximates" a higher 
rating; rather, an increased rating may be awarded only if 
all designated requirements of the next higher rating are 
met.  

The evidence of record demonstrates that the Veteran does 
regulate his diet to control his diabetes.  Indeed the 
Veteran reported to the January 2006 VA examiner that 
although "not on any special diet", he "did go to diet 
classes" and "tries to eat smaller meals and avoids red 
meat and eats more chicken and fish and avoids sweets."  See 
the January 2006 VA examiner's report, page 2.  Subsequent 
treatment records indicate that the Veteran was advised to 
"stay off sugar, off beer and be on a strict divertic 
diet."  See the March 27, 2007 VA Primary Care Outpatient 
Note.  

Crucially, the evidence of record demonstrates that the 
Veteran's diabetes does not require the use of insulin or 
oral hypoglycemic agents.  The January 2006 VA examiner 
stated that the Veteran "has not been started on any 
medications for his diabetes because of [his] elevated liver 
functions."  See the January 2006 VA examiner's report, 
pages 1 and 2.  Similarly, a December 2006 VA treatment 
report indicated that the Veteran has type II diabetes and 
hepatitis C, "so [the patient] does not take medication for 
DM."  See the December 6, 2006 VA Eye Outpatient Note.  
Indeed, the Veteran has specifically refused insulin 
treatment [see the January 2006 VA examiner's report page 2; 
see also the March 27, 2007 VA Outpatient Note], and has 
stated that his doctor will not prescribe any hypoglycemic 
medicine because of his Hepatitis C.  See the Veteran's 
September 2006 VA Form 9.  

Although the evidence of record demonstrates that the 
Veteran's diabetes requires a restricted diet, no evidence 
shows that the Veteran's diabetes requires use of insulin or 
oral hypoglycemic agents as required to warrant a 20 percent 
disability rating under Diagnostic Code 7913.  

The Board further notes that there is not in the record a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings [i.e. 40, 60 and 100 percent], and the Veteran does 
not appear to so contend.  As noted above, the criteria of 
Diagnostic Code 7913 are successive.  

The Board therefore finds that no basis exists for the 
assignment of a schedular rating in excess of the already 
assigned 10 percent for diabetes under Diagnostic Code 7913.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
diabetes mellitus has not changed appreciably since the 
Veteran filed his claim.  There appears to have been no 
medical findings of use of insulin or oral hypoglycemic 
agents which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.

Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the effective date of service connection, October 5, 
2004.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

The Veteran has suggested that he has a "serious employment 
handicap."             See the Veteran's March 2006 NOD, 
page 5.  Accordingly, the Board will consider the Veteran's 
potential entitlement to an extraschedular rating in the 
instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the Veteran's contention that his 
symptoms constitute an exceptional disability picture and 
that the schedular evaluation is somehow inadequate, the 
Board notes that referral for extraschedular rating remains 
unwarranted, as the third Thun criterion is not met. 
Specifically, there is no showing of marked interference with 
employment or frequent periods of hospitalization.  

With respect to hospitalization due to his diabetes, there 
has been none.  Turning to marked interference in employment, 
there is no indication that there has been any marked 
interference in the Veteran's employment due to the service-
connected diabetes.  The January 2006 VA examiner 
specifically noted that the Veteran is  
"currently employed in the high-risk security business" and 
that "[h]e has not missed any work time due to his diabetes 
. . . ."  While employment may be made more difficult by the 
Veteran's disability, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the Veteran outside of 
the norm.  Indeed, any occupational impairment is 
specifically contemplated in the 10 percent rating which is 
assigned.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for his service-connected diabetes mellitus.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected diabetes mellitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


